Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH US20180364517A1 (“OH ‘517”).
Regarding claim 1, OH ‘517 discloses a display device (fig. 6) comprising:
a liquid crystal panel (PNL) configured to display an image ([0003]);
a backlight unit (backlight unit, LS, LGP, OPS [0029]) configured to provide light to the liquid crystal panel (PNL, [0029]);
a cover bottom (CB) having the backlight unit (backlight unit, LS, LGP, OPS) mounted thereon (see fig. 6);
a rear cover (RC) accommodating the cover bottom (CB)([0051]); and
a guide panel (GP) surrounding an edge of the liquid crystal panel (PNL) and supporting the liquid crystal panel (PNL) ([0051]),
wherein the cover bottom (CB) and the guide panel (GP) are integrated by an insert injection method ([0038] - [0041]) so that an end of the cover bottom (CB) is inserted into the guide panel (GP)(see fig. 6; [0038]-[0041]), and

Regarding claim 2, OH ‘517 discloses the display device of claim 1, wherein the guide panel (GP) is integrated with the cover bottom (CB) so as to surround side surfaces (see fig. 6) except for a first side surface (inner side of CB) of the cover bottom (CB), and
 the guide panel (GP) further includes a partial guide panel (B1) surrounding the first side surface (inner side of CB) of the cover bottom (CB)(see fig. 6).
Regarding claim 3, OH ‘517 discloses the display device of claim 2, wherein the guide panel (GP) includes a fastening part (SG) being extended along a rear surface (bottom surface CB) of the cover bottom (CB)(see fig. 6),
the rear cover (RC) includes a locking part (HK), and
 the fastening part (SG) includes a hook part (bottom portion of GP) inserted into the locking part (HK)(see fig. 6).
Regarding claim 4, OH ‘517 discloses the display device of claim 3, wherein the locking part (HK) is extended toward the cover bottom (CB)(see fig. 6), and the hook part (bottom portion of GP) is extended toward the rear cover (RC)(see fig. 6).
Regarding claim 6, OH ‘517 discloses the display device of claim 3, wherein a fastening groove (SG) is provided in the fastening part (STH)(see fig. 6), and a burring hole (STP) protruding to be inserted into the fastening groove (STH) is provided in the cover bottom (CB)(see fig. 6).
Regarding claim 8, OH ‘517 discloses the display device of claim 7, wherein a thickness of the side wall part (top portion of GP) of the guide panel (GP) is thinner than a thickness from a front surface (top surface of PNL) of the liquid crystal panel (PNL) to the rear surface (bottom surface of CB) of the cover bottom (CB)(see fig. 6).
Regarding claim 10, OH ‘517 discloses 10 a display device (fig. 6) comprising:
a liquid crystal panel (PNL) configured to display an image ([0003]);
a backlight unit (backlight unit, LS, LGP, OPS [0029]) configured to provide light to the liquid crystal panel (PNL; 0029]);
a cover bottom (CB) having the backlight unit (backlight unit, LS, LGP, OPS) mounted thereon (see fig. 6); and

wherein the cover bottom (CB) and the guide panel (GP) are integrated by an insert injection method ([0038]-[0041]) so that an end of the cover bottom (CB) is inserted into the guide panel (GP)(see fig. 6; [0038]-[0041]), and
an outer surface of the guide panel (GP) is obliquely provided (see fig. 6).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over OH US20180364517A1 (“OH ‘517”) in view of An US20160187710A1 (AN ‘710).
Regarding claim 5, OH ‘517 teaches the display device of claim 3, however does not explicitly disclose wherein a first embossed part protruding toward the rear cover is provided on the fastening part, and a second embossed part inserted into the first embossed part is provided on the cover bottom.
AN ‘710 teaches wherein a first embossed part (inner protrusion of 340; fig. 8a) protruding toward the rear cover (320) is provided on the fastening part (344 of guide panel 340), and a second embossed part (protrusion on 320; fig. 8a) inserted into the first embossed part (inner protrusion of 340) is provided on the cover bottom (320) for the purpose of optimizing the shapes of a guide panel and a cover bottom that supports a back light unit or a display panel of a display device so that the guide panel can be used as a side exterior portion of the set electronic device [(0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the structure of AN ‘710 for the purpose of optimizing the shapes of a guide panel and a cover bottom that supports a back light unit or a display panel of a display device so that the guide panel can be used as a side exterior portion of the set electronic device [(0012]).
 
Claims 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over OH US20180364517A1 (“OH ‘517”) in view of OH US20160349568A1 (“OH ‘568”).
            Regarding claim 7, OH ‘517 discloses the display device of claim 3, wherein
the guide panel (GP) further includes a side wall part (top portion of GP) surrounding a side surface (outer side of PNL) of the liquid crystal panel (PNL).
            However, OH ‘517 does not explicitly disclose wherein the guide panel includes an inclined part forming an inclined appearance, and the end of the cover bottom is inserted inside the inclined part of the guide panel.
            OH ‘568 teaches the guide panel (121c) includes an inclined part (inclined angle of 121C) forming an inclined appearance (see fig. 12), and the end of the cover bottom (131) is inserted inside the inclined part (inclined angle of 121C; fig. 12) of the guide panel (121c) for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the guide panel structure of OH ‘568 for the purpose of obviating the complicated process of manufacturing the display device ([0019] - [0020]).
Regarding claim 9, OH ‘517 discloses display device of claim 7, however does not explicitly disclose wherein the rear cover and the inclined part of the guide panel form a rear appearance of the display device, and the side wall part of the guide panel forms a side appearance of the display device.
OH ‘568 teaches wherein the rear cover 200 and the inclined part (inclined angle of 121c; fig. 12) of the guide panel (121c) form a rear appearance of the display device (100)(see fig. 5), and the side wall part (side wall 121c) of the guide panel (121c) forms a side appearance of the display device (100)(see fig. 5) for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the guide panel structure of OH ‘568 for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
Regarding claim 11, OH ‘517 discloses the display device of claim 10, wherein
the guide panel (GP) further includes a side wall part (top portion of GP) surrounding a side surface (outer side of PNL) of the liquid crystal panel (PNL).
            However, OH ‘517 does not explicitly disclose wherein the guide panel includes an inclined part forming an inclined appearance, and the end of the cover bottom is inserted inside the inclined part of the guide panel.
            OH ‘568 teaches the guide panel (121c) includes an inclined part (inclined angle of 121C) forming an inclined appearance (see fig. 12), and the end of the cover bottom (131) is inserted inside the inclined part (inclined angle of 121C; fig. 12) of the guide panel (121c) for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the guide panel structure of OH ‘568 for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
            Regarding claim 12, OH ‘517 discloses the display device of claim 11, however does not explicitly disclose wherein the rear cover and the inclined part of the guide panel form a rear appearance of the display device, and the side wall part of the guide panel forms a side appearance of the display device.
OH ‘568 teaches wherein the rear cover 200 and the inclined part (inclined angle of 121c; fig. 12) of the guide panel (121c) form a rear appearance of the display device (100)(see fig. 5), and the side wall part (side wall 121c) of the guide panel (121c) forms a side appearance of the display device (100)(see fig. 5) for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the guide panel structure of OH ‘568 for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNES DOBROWOLSKI/            Examiner, Art Unit 2871                                                                                                                                                                                            

/MICHAEL H CALEY/            Supervisory Patent Examiner, Art Unit 2871